—In an action, inter alia, to recover on a loan, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated July 31, 2001, as granted the motion of the defendants Daphne D. Emmanuel and Dimitrius Emmanuel for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to raise a triable issue of fact in opposition to the respondents’ prima facie showing of entitlement to judgment as a matter of law. Accordingly, the Supreme Court properly granted the respondents’ motion for summary judgment (see Alvarez v Prospect Hosp., 68 NY2d 320, 324). Ritter, J.P., Friedmann, Luciano and H. Miller, JJ., concur.